Case 1:20-cv-01063-ARR-RML Document 17 Filed 03/01/21 Page 1 of 10 PageID #: 151




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------   X
                                                                         :
 ZAUR MAMEDOV and BAKHRIYA AGAYEVA,                                      :   20-CV-1063 (ARR)
                                                                         :
                            Plaintiffs,                                  :
                                                                         :
          -against-                                                      :   OPINION & ORDER
                                                                         :
 WILLIAM P. BARR, Attorney General et al.,                               :
                                                                         :
                            Defendants.                                  :
                                                                         :
 ---------------------------------------------------------------------   X

 ROSS, United States District Judge:

          The government moves to dismiss this Administrative Procedure Act (“APA”) challenge

 to the denial of an I-130 petition for failure to state a claim. Gov’t’s Mot. Dismiss 8–15 (“Gov’t’s

 Mot.”), ECF No. 12-1. Though styled only as a motion to dismiss under Federal Rule of Procedure

 12(b)(6), the government’s motion also raises a jurisdictional argument that plaintiffs’ claims are

 moot, which I address under Federal Rule of Civil Procedure 12(b)(1). Plaintiffs Zaur Mamedov

 and Bakhriya Agayeva oppose, arguing that their claims are not moot and that they have plausibly

 pleaded that the agency’s denial was arbitrary and capricious and violated their procedural due

 process rights. Pls.’ Opp’n 5–10, ECF No. 15. For the following reasons, I deny the government’s

 motion as to plaintiffs’ arbitrary-and-capricious claim and grant the government’s motion as to

 plaintiffs’ constitutional claims.

                                          LEGAL BACKGROUND

          Certain “immediate relatives” of U.S. citizens, including spouses, qualify for immigrant

 visas to the United States by virtue of their family relationships. 8 U.S.C. § 1151(b). These visas

 are attractive to applicants because no numerical limitations constrain the total number of visas




                                                          1
Case 1:20-cv-01063-ARR-RML Document 17 Filed 03/01/21 Page 2 of 10 PageID #: 152




 given to these types of relatives. Id. An I-130 petition “is the first step in helping an eligible

 [immediate] relative apply to immigrate to the United States and get [a] Green Card.” I-130,

 Petition    for      Alien   Relative,   U.S.    Citizenship     &    Immigr.      Servs.    (“USCIS”),

 https://www.uscis.gov/i-130 (last updated Feb. 19, 2021) (“USCIS I-130 Webpage”). 1 A U.S.

 citizen submits an I-130 petition to USCIS on behalf of a relative, who is considered the

 beneficiary. See 8 U.S.C. § 1153(d). The agency then assesses whether the beneficiary qualifies as

 an “immediate relative” under the Immigration and Nationality Act (“INA”). 8 U.S.C. §

 1154(a)(1). If so, USCIS “shall . . . approve the petition.” 8 U.S.C. § 1154(b). “USCIS’s approval

 of a petition does not automatically cause the agency to issue a visa or grant permanent lawful

 resident status to the beneficiary; instead, the beneficiary receives a place in line to wait for a visa.”

 Li v. Renaud, 654 F.3d 376, 378 (2d Cir. 2011); see also USCIS I-130 Webpage (“The filing or

 approval of [an I-130] petition does not give [the beneficiary] any immigration status or benefit.”).

 The decision of whether to grant or deny an immigrant visa occurs later, and the process is different

 depending on the beneficiary’s preexisting immigration status. See USCIS I-130 Webpage.

         If USCIS denies an I-130 petition, the applicant may appeal this decision to the Board of

 Immigration Appeals (“BIA”) within the Department of Justice. See 8 C.F.R. §§ 103.3(a)(1)(ii),

 1003.1(a)(1), 1003.1(b)(5). The BIA reviews USCIS’s decision de novo. 8 C.F.R. §

 1003.l(d)(3)(iii).

         One reason USCIS may deny an I-130 petition is if it finds that the beneficiary has engaged

 in marriage fraud. INA § 204(c) provides that:

         no petition shall be approved if (1) the alien has previously been accorded,
         or has sought to be accorded, an immediate relative or preference status as


 1
  “Courts routinely take judicial notice” of “documents retrieved from official government
 websites.” Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 166
 (S.D.N.Y. 2015).


                                                     2
Case 1:20-cv-01063-ARR-RML Document 17 Filed 03/01/21 Page 3 of 10 PageID #: 153




        the spouse of a citizen of the United States or the spouse of an alien lawfully
        admitted for permanent residence, by reason of a marriage determined by
        the Attorney General to have been entered into for the purpose of evading
        the immigration laws, or (2) the Attorney General has determined that the
        alien has attempted or conspired to enter into a marriage for the purpose of
        evading the immigration laws.
 8 U.S.C. § 1154(c).

                                   FACTUAL BACKGROUND

        Plaintiffs challenge the denial of an I-130 petition submitted by plaintiff Bakhriya Agayeva

 on behalf of her husband, plaintiff Zaur Mamedov. Compl. ¶¶ 2, 7, ECF No. 1. USCIS denied Ms.

 Agayeva’s I-130 petition for Mr. Mamedov on October 3, 2013, and the BIA affirmed the denial

 on May 15, 2015. See BIA Decision 1, Compl. Ex. A. In adjudicating the appeal, the BIA reviewed

 “the record of proceedings, including the decision of the Director, the May 14, 2013, Notice of

 Intent to Deny (NOID) [Ms. Agayeva’s I-130 petition], [Ms. Agayeva]’s response to the NOID,

 and [Ms. Agayeva]’s contentions on appeal.” Id.

        The BIA noted that, in denying the petition, USCIS had found that Mr. Mamedov’s

 previous marriage to Karen Anne Joyce “was entered into for the purpose of evading the

 immigration laws and, consequently, came within the purview of section 204(c) of the Immigration

 and Nationality Act, 8 U.S.C. § 1154(c).” Id. The BIA recounted that Ms. Joyce had filed an I-130

 petition for Mr. Mamedov on July 9, 2003, but on December 18, 2006, she signed a sworn

 statement that “she entered into the marriage with the beneficiary to ‘help him get his green card

 and become a U.S. citizen,’ [and] that he offered to pay her $5000 that she expected to receive

 ‘when everything was approved.’” Id. Ms. Agayeva had argued that a recantation statement Ms.

 Joyce gave in 2012, along with further “evidence of the bona fides of the marriage,” proves that §

 204(c) should not bar approval of her I-130 petition for Mr. Mamedov. Id. at 1–2. But the BIA

 found this evidence was insufficient “to overcome Ms. Joyce’s detailed statement made



                                                  3
Case 1:20-cv-01063-ARR-RML Document 17 Filed 03/01/21 Page 4 of 10 PageID #: 154




 contemporaneous to the interview on her petition.” Id. at 2. The BIA also examined tax returns, a

 joint business license, and two letters from Mr. Mamedov’s friends in reaching this conclusion. Id.

 at 1–2.

           While not mentioned in the complaint or the BIA decision, the government submits that

 USCIS determined that Mr. Mamedov’s marriage to Ms. Joyce was fraudulent in denying Ms.

 Agayeva’s first I-130 petition on Mr. Mamedov’s behalf in 2010. See 2010 USCIS Denial 2–3,

 Price Decl. Ex. B, ECF No. 12-4. Ms. Agayeva appealed that decision but later withdrew the

 appeal, and the BIA dismissed it on April 23, 2012. See 2010 Appeal Notice, Price Decl. Ex. C,

 ECF No. 12-5; 2010 Withdrawal, Price Decl. Ex. D, ECF No. 12-6; 2012 Appeal Dismissal, Price

 Decl. Ex. E, ECF No. 12-7.

           Plaintiffs filed their complaint on February 26, 2020. See Compl. The government filed the

 instant motion to dismiss on December 21, 2020. Gov’t’s Mot. Plaintiffs filed their opposition on

 January 11, 2021, Pls.’ Opp’n, and the government filed its reply on January 15, 2021, Gov’t’s

 Reply, ECF No. 16.

                                         LEGAL STANDARD

           In reviewing a complaint for lack of subject matter jurisdiction under Federal Rule of Civil

 Procedure 12(b)(1), I must “accept[] as true all material [factual] allegations of the complaint” and

 “draw[] all reasonable inferences in favor of the plaintiff,” but I also may consider evidence outside

 the pleadings submitted by either party. Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56–57 (2d

 Cir. 2016) (quoting Lunney v. United States, 319 F.3d 550, 554 (2d Cir. 2003)).

           In reviewing a complaint for failure to state a claim under Federal Rule of Civil Procedure

 12(b)(6), I must “constru[e] [it] liberally, accepting all factual allegations in the complaint as true,

 and drawing all reasonable inferences in the plaintiff’s favor.” Bacon v. Phelps, 961 F.3d 533, 540




                                                    4
Case 1:20-cv-01063-ARR-RML Document 17 Filed 03/01/21 Page 5 of 10 PageID #: 155




 (2d Cir. 2020) (citation omitted). I may consider only those “facts stated on the face of

 the complaint, in documents appended to the complaint or incorporated in the complaint by

 reference, and to matters of which judicial notice may be taken.” Allen v. WestPoint-Pepperell,

 Inc., 945 F.2d 40, 44 (2d Cir. 1991). “To survive a motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and quotation marks omitted). A claim is

 facially plausible “when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Id.

                                            DISCUSSION

     I.   Plaintiffs’ Claims Are Not Moot.

          The government argues that plaintiffs’ claims are moot because USCIS’s 2010

 determination that Mr. Mamedov’s marriage to Ms. Joyce was fraudulent triggered a permanent

 bar under INA § 204(c) such that the agency can never grant a subsequent I-130 petition for Mr.

 Mamedov. 2 Gov’t’s Mot. 14–15. “When a case becomes moot, the federal courts lack[] subject

 matter jurisdiction over the action.” Fox v. Bd. of Trs. of State Univ. of New York, 42 F.3d 135,

 140 (2d Cir. 1994) (citation and quotation marks omitted). Accordingly, courts evaluate mootness

 on a motion to dismiss under Federal Rule of Civil Procedure 12(b)(1). Doyle v. Midland Credit

 Mgmt., Inc., 722 F.3d 78, 80 (2d Cir. 2013). A case is moot when “it is impossible for the court to

 grant any effectual relief whatever to a prevailing party.” In re Kurtzman, 194 F.3d 54, 58 (2d Cir.

 1999) (citation and quotation marks omitted).

          Here, plaintiffs seek an order either remanding the I-130 decision to the agency or granting



 2
  Even though the 2010 USCIS determination does not appear on the face of the complaint, I
 unquestionably can consider this document in evaluating jurisdiction under Rule 12(b)(1). See
 Carter, 822 F.3d at 56–57.


                                                   5
Case 1:20-cv-01063-ARR-RML Document 17 Filed 03/01/21 Page 6 of 10 PageID #: 156




 the petition. Compl. ¶ 18. In general, I have the power to issue either order. See, e.g., Simko v. BIA,

 156 F. Supp. 3d 300, 317 (D. Conn. 2015). USCIS’s 2010 determination that Mr. Mamedov’s

 marriage to Ms. Joyce was fraudulent does not change that. The BIA has held that in analyzing

 whether § 204(c) precludes granting a particular visa petition, USCIS “should not give conclusive

 effect to determinations made in a prior proceeding, but, rather, should reach [its] own independent

 conclusion based on the evidence before [it.].” Matter of Pak, 28 I. & N. Dec. 113, 117 (BIA 2020)

 (quoting Matter of Tawfik, 20 I. & N. Dec. 166, 168 (BIA 1990)). Accordingly, “the approvability

 of the subsequent visa petition will depend on a determination of whether there is, at present,

 sufficient evidence, inclusive of evidence relied upon in the determination of the first visa petition,

 to support the contention that the beneficiary’s previous marriage to a United States citizen was

 entered into for purposes of evading the immigration laws.” Id. at 117–18 (citation and quotation

 marks omitted); see also Singh v. United States, No. 20-CV-799 (PAB), 2021 WL 229963, at *9

 (N.D. Ohio Jan. 22, 2021). 3 Therefore, if I remand Ms. Agayeva’s I-130 petition, USCIS would

 be required to independently assess the applicability of § 204(c) based on the full evidentiary

 record. Through that process, the agency could find that Mr. Mamedov never engaged in marriage

 fraud and grant Ms. Agayeva’s petition on that basis. Thus, I could grant effectual relief in this

 case, and the government’s mootness argument fails.



 3
   The two cases the government cites are unpersuasive. First, the court in Ruiz v. Dep’t of
 Homeland Sec. did not rely on USCIS’s previous marriage-fraud determination in dismissing the
 plaintiffs’ appeal of a subsequent I-130 petition but instead reviewed the entire administrative
 record. No. 09-CV-95 (CFD), 2010 WL 3257641, at *4 (D. Conn. Aug. 16, 2010). Second, in
 Samsundar v. Mukasey, a nonprecedential summary order, the Second Circuit held that it needed
 not remand the appellant’s case for consideration of her appeal of the revocation of an I-130
 form upon which she sought to adjust her status because an immigration judge found, and the
 BIA affirmed, that she had entered into a fraudulent marriage. 296 F. App’x 106, 107 (2d Cir.
 2008). But the court did not state whether the plaintiff had raised new evidence in her I-130
 petition that could have called into question the immigration judge’s determination on marriage
 fraud.


                                                   6
Case 1:20-cv-01063-ARR-RML Document 17 Filed 03/01/21 Page 7 of 10 PageID #: 157




  II.   Plaintiffs Have Stated an Arbitrary-and-Capricious Claim Under the APA.

        In addition to mootness, the government argues that collateral estoppel bars plaintiffs’

 arbitrary-and-capricious claim challenging the 2015 BIA decision because USCIS’s 2010

 determination that Mr. Mamedov’s marriage to Ms. Joyce was fraudulent has preclusive effect.

 Gov’t’s Mot. 8–11. Plaintiffs counter that USCIS’s 2010 denial is outside the scope of my review

 because the BIA did not rely on it in the 2015 decision under review, and that in any event,

 collateral estoppel does not apply. Pls.’ Opp’n 5–6.

        The APA requires agencies to engage in “reasoned decisionmaking,” Michigan v. EPA,

 576 U.S. 743, 750 (2015) (citation omitted), and directs that a “reviewing court shall . . . set aside”

 final agency actions that are “arbitrary” or “capricious,” 5 U.S.C. §§ 704, 706(2)(A). In applying

 this standard, “a court is not to substitute its judgment for that of the agency.” FCC v. Fox

 Television Stations, Inc., 556 U.S. 502, 513 (2009) (citation omitted). Rather, a court “must judge

 the propriety” of agency action “solely by the grounds invoked by the agency,” SEC v. Chenery

 Corp., 332 U.S. 194, 196 (1947), and supported by the “facts . . . before the agency at the time it

 acted,” Dopico v. Goldschmidt, 687 F.2d 644, 654 (2d Cir. 1982) (citing Citizens to Pres. Overton

 Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971), abrogated on other grounds by Califano v. Sanders,

 430 U.S. 99 (1977)); see also Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins.

 Co., 463 U.S. 29, 50 (1983) (“It is well-established that an agency’s action must be upheld, if at

 all, on the basis articulated by the agency itself.”); Camp v. Pitts, 411 U.S. 138, 142 (1973) (noting

 that “the focal point for [APA] review should be the administrative record already in existence,

 not some new record made initially in the reviewing court”). In other words, “courts may not

 accept . . . counsel’s post hoc rationalizations for agency action.” State Farm, 463 U.S. at 50.

        Plaintiffs’ arbitrary-and-capricious claim pertains only to the 2015 BIA decision affirming




                                                   7
Case 1:20-cv-01063-ARR-RML Document 17 Filed 03/01/21 Page 8 of 10 PageID #: 158




 USCIS’s 2013 denial of Ms. Agayeva’s I-130 petition for Mr. Mamedov. Compl. ¶¶ 7–8. The

 administrative record has yet to be produced, but in its 2015 decision, the BIA stated that it found

 Mr. Mamedov’s previous marriage to Ms. Joyce to be fraudulent based on Ms. Joyce’s 2005 sworn

 statement, Ms. Joyce’s 2012 recantation, tax returns, a joint business license, and two letters from

 Mr. Mamedov’s friends. BIA Decision 1–2. The government does not argue that the BIA’s

 decision was reasonable based on this record. It instead justifies the agency’s decision only on the

 ground that USCIS’s 2010 denial of Ms. Agayeva’s first I-130 petition for Mr. Mamedov has

 preclusive effect. This is an impermissible “post hoc rationalization[].” State Farm, 463 U.S. at

 50. The BIA did not deny Ms. Agayeva’s 2013 I-130 petition because of USCIS’s 2010 denial,

 nor did it even mention that denial in its 2015 decision under review. Therefore, regardless of

 whether the BIA could have relied on collateral estoppel to justify its 2015 decision, I “may not

 accept” the government’s argument as a basis for dismissing plaintiffs’ arbitrary-and-capricious

 claim because it was not one of the agency’s stated reasons for doing so. 4 Id.; Chenery, 332 U.S.

 at 196.

  III.     Plaintiffs Have Failed to State a Procedural Due Process Claim.

           Plaintiffs assert an as-applied constitutional claim that “[t]he determination that Zaur

 Mamedov’s marriage to Karen Anne Joyce was solely for immigration purposes violated

 applicable law and the due process clause of the Fifth Amendment in not providing Mr. Mamedov

 with meaningful access to assertedly derogatory information and in not affording him with a trial

 type hearing before a neutral adjudicator on the issue of the bona fides of his marriage to Karen




 4
   Because the government’s argument based on the 2010 denial and related documents is
 foreclosed as a post hoc rationalization, I need not decide whether these documents are integral
 to the complaint such that I can consider their contents on a Rule 12(b)(6) motion.



                                                  8
Case 1:20-cv-01063-ARR-RML Document 17 Filed 03/01/21 Page 9 of 10 PageID #: 159




 Anne Joyce.” 5 Compl. ¶¶ 16, 18. The government argues that this claim must be dismissed because

 plaintiffs have not pleaded sufficient facts and in any event they failed to allege a protected liberty

 interest or to provide a “statutory or other basis for any alleged right” to a “trial type hearing before

 a neutral adjudicator.”6 Gov’t’s Mot. 12. Plaintiffs contend that they have a property interest in the

 grant of an I-130 petition, which entitles them to due process protections. Pls.’ Opp’n 8–10.

         I need not determine whether plaintiffs have a property interest in an I-130 grant because

 regardless, they have failed to plead sufficient facts regarding the process they did receive. While

 USCIS was required by regulation to disclose to plaintiffs all evidence on which it evaluated

 marriage fraud, 8 C.F.R. § 103.2(b)(16)(ii), plaintiffs have not alleged that they lacked access to

 any particular evidence. Nor did plaintiffs describe the process they received from the agency in

 reviewing their I-130 petition beyond stating that they filed such a petition with USCIS and

 appealed the denial to the BIA. Compl. ¶ 7. Plaintiffs claim their due process rights were violated

 because they did not receive a “trial type hearing before a neutral decisionmaker,” but I cannot

 evaluate the plausibility of this claim without a description of the process they actually received.

 See, e.g., Zizi v. Bausman, 306 F. Supp. 3d 697, 708–09 (E.D. Pa. 2018) (evaluating due process

 challenge to I-130 procedures based on process actually received), aff’d sub nom. Zizi v. Field

 Office Dir., 753 F. App’x 116 (3d Cir. 2019).



 5
  Plaintiffs agreed to withdraw their Eighth Amendment claim. Pls.’ Opp’n 7. To the extent
 plaintiffs also pleaded a facial constitutional challenge to INA § 204(c), they appear to have
 abandoned it because they did not respond to the government’s arguments challenging it in their
 opposition. See Jackson v. Fed. Exp., 766 F.3d 189, 198 (2d Cir. 2014) (“[I]n the case of a
 counseled party, a court may . . . infer from a party’s partial opposition that relevant claims or
 defenses that are not defended have been abandoned.”).
 6
  The government’s argument that plaintiffs’ due process claims are untimely fails because
 plaintiffs only challenge the 2015 BIA decision. Pls.’ Opp’n 7; see Sai Kwan Wong v. Doar, 571
 F.3d 247, 263 (2d Cir. 2009) (noting six-year statute of limitations applies to the APA).



                                                    9
Case 1:20-cv-01063-ARR-RML Document 17 Filed 03/01/21 Page 10 of 10 PageID #: 160




            Thus, I grant the government’s motion to dismiss plaintiffs’ constitutional claims without

  prejudice.

                                             CONCLUSION

            For the foregoing reasons, I deny the government’s motion to dismiss plaintiffs’ arbitrary-

  and-capricious claim, and I grant the government’s motion to dismiss plaintiffs’ constitutional

  claims.



  SO ORDERED.




                                                         ____/s/_________________
                                                         Allyne R. Ross
                                                         United States District Judge

  Dated:           March 1, 2021
                   Brooklyn, New York




                                                    10
